DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 should depend on claim 12, since the terms “short-range wireless receiver” and “short-range wireless transmitter” were introduced for the first time in claim 12.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 2 recites the limitation "said short-range wireless transmitter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said application interface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Elangovan et al. (9,894,492) in view of Petel (US Pub 2017/0347266).

As of claim 1, Elangovan discloses a method for establishing a short-range wireless connection between a designated hardware component (via passive entry passive start (PEPS) 604 or central module 110 in vehicle 104) and a computing device (mobile device 102) comprising a background process for causing the establishment of a short-range wireless connection with said hardware component, such that a user's waiting time for using the computing device to send commands to the hardware component is reduced (via automatically detecting the mobile device 104 by the vehicle and establishing a short-range wireless connection; see col. 3, lines 30-40) , comprising: 
configuring a short-range wireless receiver of said computing device to listen for an identity sequence generated by said hardware component (via wireless unit 108 of the mobile device 102 receiving ping/advertisement from vehicle 104; see fig. 1; also see col. 5, lines 40-48); 
receiving at a background process said identity sequence specific to said hardware component, indicating that said hardware component is in sufficient range of said computing device to establish said short-range wireless connection (via antennas 106 of the vehicle configured to continuously transmit advertise/ping/challenge wireless signal, and the mobile device 102 may be configured to continuously look for the transmitted wireless signal, so that the two can be automatically connected once the mobile device 102 is within a wireless communication range of the antennas 106. Upon 
generating by said background process a connection sequence for establishing said short-range wireless connection between said computing device and said hardware component, for transmission to said hardware component (via antennas 106 of the vehicle configured to continuously transmit advertise/ping/challenge wireless signal, and the mobile device 102 may be configured to continuously look for the transmitted wireless signal, so that the two can be automatically connected once the mobile device 102 is within a wireless communication range of the antennas 106. Upon receipt of the challenge signal, the mobile device 102 may respond with one or more signals comprising device location information, device identification information, signal strength information corresponding to the antennas 106, and/or other information indicating the presence of the mobile device 102; see col. 5, lines 36-50 and col. 6, lines 31-45); wherein 
the wireless connection between said computing device and said hardware component is maintained when an application program for remotely controlling said hardware component is brought to the foreground of said computing device upon receiving user input from a user (via vehicle application 109 on the mobile device providing a user interface on a display screen of the mobile device 102 for controlling 
Elangovan discloses that the mobile device and vehicle use Bluetooth connection hence the signals transmitted by the vehicle and the mobile device will include Bluetooth address of the devices (see col. 5, lines 36-50 and col. 6, lines 31-45), however in order to further support the Examiner’s assertion that it is known to use identify sequence while vehicle and mobile device communicate with each other, Petel discloses a method for automatic recognition between a mobile device (SP) and a motor vehicle (Vi) comprising the steps of: in an electronic module of the vehicle, obtaining a vehicle identification data element, sending at least one frame of data, comprising the vehicle identification data element, from the electronic module of the vehicle to the mobile electronic device, receiving, in the mobile electronic device which has been put into scanning mode, at least one data frame containing the vehicle identification data element, verifying, in the mobile electronic device, that the transmitted identification data element is valid, and then sending a connection request from the mobile electronic device to the electronic module of the vehicle.
From the teaching of Petel it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use an identity sequence transmitted by a vehicle and received by a mobile device to establish a connection as taught by Petel so the mobile device recognizes the vehicle which the user is authorized to use.
As of claim 2, Elangovan discloses said short-range wireless receiver and said short-range wireless transmitter are part of a short-range wireless transceiver of said 
As of claim 3, Elangovan discloses said short-range wireless connection is a Bluetooth connection (via Bluetooth connection; see col. 3, lines 35-40).page 2 of 8Appl. No. 17/009,162 Amdt. dated December 14, 2020 Preliminary amendment  
As of claim 4, Elangovan discloses hardware component is a system for at least one of remote starting a vehicle, remote stopping said vehicle, unlocking said vehicle and locking said vehicle (via vehicle 104; see fig. 1), and wherein said application interface is adapted to receive input for at least one of remote starting said vehicle, remote stopping said vehicle, unlocking said vehicle and locking said vehicle ( via vehicle application 109 on the mobile device providing a user interface on a display screen of the mobile device 102 for controlling vehicle features and transmitting vehicle commands, such as unlocking, engine start, etc.; see fig. 4; also see col. 5, lines 18-30 and col. 11, lines 24-35.  
As of claim 6, Elangovan discloses said background process is a part of said application program for remotely controlling said hardware component (Elangovan discloses that the vehicle continuously transmits advertisement signals and the mobile device 102 continuously look for the transmitted signals, so that the two can automatically connect once in wireless communication range, hence the process is performed in the background; see col. 5, lines 40-46.  
As of claim 8, Elangovan discloses receiving a message at said background process generated and transmitted by said hardware component; and instructing an operating system of said computing device to generate a notification appearing on a display of said smartphone in accordance with said received message (Elangovan 
As of claim 9, Elangovan discloses that hardware component comprises a remote (vehicle computing system (VCS) 602; see fig. 6), and wherein: said configuring is configuring said short-range wireless receiver of said computing device to listen for an identity sequence generated by said remote of said hardware component; page 3 of 8Appl. No. 17/009,162 Amdt. dated December 14, 2020 Preliminary amendment said receiving is indicative that said remote of said hardware component is in sufficient range of said computing device to establish said short-range wireless connection; said generating is for establishing said short-range wireless connection between said computing device and said remote of said hardware component, and said connection sequence is for transmission to said remote of said hardware component; and wherein said wireless connection between said computing device and said remote is maintained when an application program for remotely controlling said hardware component through said remote is brought to the foreground upon receiving user input from a user (Elangovan discloses that the mobile device 102 communicate with a vehicle system 600, so the explanation given in claim 1 with regards to hardware component applies to vehicle system 600 and the mobile device 102 establishes connection with the vehicle system 600; see col. 4, lines 45-55, col. 8, lines 38-50 and col. 12, lines 60-67).  

As of claim 11, Elangovan discloses said hardware component comprises a remote, and wherein said generating is for establishing a short-range wireless connection with said remote of said hardware component, said connection sequence for transmission to said remote of said hardware component via said short- range wireless transmitter of said computing device (Elangovan discloses that the mobile device 102 communicate with a vehicle system 600 comprising a vehicle computing system (VCS) 602/central module 110, so the explanation given in claim 1 with regards to hardware component applies to VCS 602 and the mobile device 102 establishes connection with the vehicle computing system 602; see col. 4, lines 45-55, col. 8, lines 38-50 and col. 12, lines 60-67). 
As of claim 12, Elangovan discloses said remote for actuating said hardware component comprising: memory (data storage device 614); a processor (data processor 612); a short-range wireless transmitter (via transmitter; see col. 13, lines 15-25) ; a short-range wireless receiver (via receiver; see col. 13, lines 15-25); and program code stored in said memory of said remote that, when executed by said processor of said remote, causes said processor to generate periodically said identity sequence of said remote that is broadcast by said short-range wireless transmitter (via antenna 106 continuously transmit ping/advertisement signals; see col. 5, lines 40-45 and col. 8, lines 40-50).  

As of claim 14, Elangovan discloses that said remote comprises an additional wireless transmitter, and wherein said system further comprises a receiver antenna adapted to be paired with said additional wireless transmitter of said remote (via vehicle system 600 including transmitter, receiver and antennas to communicate with the mobile device. Elangovan further discloses that the central module 608 communicates with the vehicle computing system 602 using Bluetooth hence comprising additional transmitter and antennas which will be paired to perform vehicle functions; see col. 13, lines 5-25). 
As of claim 15, Elangovan discloses said short-range wireless receiver of said remote and said short-range wireless transmitter of said remote are part of a short-range wireless transceiver of said remote (via vehicle system comprising a transmitter, receiver or transceiver circuitry; see col. 13, lines 19-27).  
As of claim 16, Petel discloses that computing device comprises instructions of said application program stored in memory of said computing device, that when executed by the processor of said computing device, cause said computing device to listen for said identity sequence page 5 of 8Appl. No. 17/009,162 Amdt. dated December 14, 2020 Preliminary amendment generated by said hardware component and received by said short-range wireless receiver of said computing device, said identity sequence transmitted to said background process, and wherein said listening is performed by generating a filter at a level of an operating system of said computing device (via performing filtering of the vehicle identification data in a secure area 107 of the smartphone SP; see paragraph [0041]).  

As of claim 18, Elangovan discloses said hardware component is a remote starter unit of a vehicle, and wherein said application program is adapted to generate a command following the receipt of user input for causing the remote starting of said vehicle (via passive entry passive start system; see col. 3, lines 22-28 and col. 4, lines 15-18).  
As of claim 20, Elangovan discloses that background process further causes said processor of said computing device to transmit, upon receipt by said background process of a message generated by said hardware component, instructions to an operating system of said computing device to generate a notification on a display of said computing device, said notification corresponding with said received message (Elangovan discloses that the mobile device displays an active authorization prompt in response to receive a wireless signal, from the processor and/or vehicle, comprising a command to display the prompt. In embodiments, active authorization prompt may be presented using a graphical user interface generated by the mobile device, or more specifically, a software application executed by the mobile device (such as, e.g., the vehicle application 109 shown in FIG. 1; see col. 11, lines 24-35).
As of claim 21, it claims the similar subject matter as claimed in claim 1, 10, 12 and 14 and is rejected in the same manner.
As of claim 22, Petel discloses that said listening is performed by generating a filter at a level of an operating system of said computing device (via performing filtering .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Elangovan et al. (9,894,492) in view of Petel (US Pub 2017/0347266) and further in view of Vasquez et al. (8,736,438).
As of claim 7, combination of Elangovan and Petel discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose subsequent to establishing said short-range wireless connection, further comprising carrying out periodic connection handshaking with said hardware component to maintain said short-range wireless connection.  
Vasquez discloses a computing device as a vehicle key, wherien the computing device establishes a secure wireless connection with the vehicle and the periodically send via the secure wireless connection a keep-alive message to the vehicle to maintain the connection (see fig. 3; also see abstract)
From the teaching of Vasquez it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Elangovan and Petel to carry out periodic handshaking as taught by Vasquez in order to signal to the vehicle that the computing device is still in or near the vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuenzi et al. (US Pub 2019/0182672) discloses an access control system wherien a mobile application 80 is running in the "background" on a mobile device 12 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NABIL H SYED/Primary Examiner, Art Unit 2683